Citation Nr: 0305829	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  00-22 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 (West 1991) for sexual dysfunction, a hernia, 
and scarring on the right side of the throat, claimed as due 
to treatment at a Department of Veterans Affairs medical 
facility in October and November 1997.

2.  Entitlement to an increased evaluation for left femoral 
neuropathy, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

In June 2001 the Board of Veterans' Appeals (the Board) 
remanded the issue of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (West 1991) for scarring on 
the right side of the throat, sexual dysfunction, a hernia 
and nerve damage to the left leg as a result of VA treatment 
in November 1997 to the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (the RO) for additional 
development.  An April 2002 RO rating decision granted 
compensation for left femoral neuropathy under 38 U.S.C.A. 
§ 1151.  The remaining claimed disabilities were continued to 
be denied by the RO.  The issue on appeal, as revised, is 
stated on the first page of the Board's decision.  The case 
is again before the Board for adjudication.

The Board has identified another issue in appellate status, 
namely entitlement to an increased evaluation for service-
connected left femoral neuropathy.  The procedural history of 
that issue will be described in the REMAND portion of this 
decision.

A VA Form 21-8940, Veteran's Application For Increased 
Compensation Based On Unemployability, was received by VA in 
October 2002.  That issue has not been adjudicated by the RO 
and is therefore referred to the RO for adjudication.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C. § 7105, the filing of a notice of disagreement 
(NOD) initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after a statement of the case (SOC )is 
issued by VA].

Additional evidence was received directly from the veteran in 
January 2003.  This evidence consists of a VA hospital 
summary dated in November 1997, which is already on file; a 
September 2002 medical report from Dr. D.M., which relates to 
the increased  rating issue which is being remanded; and 
statements from the veteran, which also relate to the 
increased rating issue.

FINDING OF FACT

The medical evidence of record does not demonstrate that the 
veteran incurred additional disability involving scarring on 
the right side of the throat, sexual dysfunction and/or a 
hernia due to VA medical treatment in October and November 
1997.


CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C. § 1151 
for scarring on the right side of the throat, sexual 
dysfunction and/or a hernia due to VA medical treatment in 
October and November 1997 have not been met.  38 U.S.C.A. 
§ 1151 (West 1991 and Supp. 2002); 38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to benefits pursuant to the 
provisions of 38 U.S.C. § 1151 for scarring on the right side 
of the throat, sexual dysfunction and a hernia due to VA 
medical treatment in October and November 1997.  In essence, 
he contends that he incurred scarring of the right side of 
the throat as the result of the insertion of a tube down his 
nose, that sexual dysfunction was caused by damaged nerves 
around his penis, and that a surgical hernia that was 
supposed to have been fixed still bulges out and hurts 
constantly. 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claim and render a decision.



Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence of record in 
reaching its conclusion but will discuss only the evidence 
relevant to a decision in this case.

The VCAA - VA's duty to notify/assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107].  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. § 3.159].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not for 
application in this case, the implementing regulations are 
also effective November 9, 2000.  Consequently, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although the veteran's claim was initially denied by VA as 
not well grounded in an October 2000 SOC, the veteran was 
sent a letter by VA in December 2001 explaining the changes 
mandated by the VCAA.  The RO denied the issue based on the 
substantive merits of the claims in April and September 2002 
Supplemental Statements of the Case (SSOCs).  The Board will 
apply the current standard of review in evaluating the 
veteran's claim below.

Notice

Under the VCAA, VA has a duty to notify the claimant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim.  See VCAA § 3(a), 114 
Stat. 2096, 2096-97 [now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002)].  On receipt of a claim for 
benefits VA will notify the veteran of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  Significantly, the 
veteran was sent a letter in December 2001 which specifically 
referred to the VCAA.  The veteran was told in December 2001 
that to establish entitlement to service connected 
compensation benefits under 38 U.S.C.A. § 1151, the evidence 
must show additional disability resulting from faulty VA 
care, treatment or examination or due to an unforeseen event 
that occurred during VA care, treatment or examination.  He 
was also told that, while VA would attempt to help the 
veteran obtain any records for which the veteran provided 
sufficient information, it was ultimately the veteran's 
responsibility to make sure that the records were received by 
VA.  The Board additionally observes that the veteran was 
notified by the June 2001 Board remand, and the April and 
September 2002 SSOCs of the pertinent law and regulations and 
the need to submit additional evidence concerning his claim.  

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

The claims file includes multiple treatment records, 
including hospital summaries for the veteran's VA 
hospitalizations in October and November 1997.  The Board's 
June 2001 remand was calculated to insure that all pertinent 
medical evidence was identified and added to the record.  The 
Board's remand instructions appear to have been accomplished.  
Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board 
finds that there is sufficient evidence of record with which 
to make an informed decision in this case.  The Board has not 
identified any pertinent evidence which is not currently of 
record with respect to the issue on appeal, and the veteran 
has not pointed to any such evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.  

Relevant law and regulations

In general, when a veteran suffers additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151 (West 1991 & Supp. 2002).  

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151 underwent a significant revision effective 
October 1, 1997.  The veteran's request for benefits under § 
1151 was filed in July 1999; thus, this claim must be decided 
under the current version of 38 U.S.C.A. § 1151.  Cf. Karnas 
v. Derwinski, 1 Vet. App. 308 (1991) [where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply].

The provisions of 38 U.S.C.A. § 1151 currently in effect  
provide, in pertinent part, that when there is no willful 
misconduct by a veteran, disability resulting from VA 
hospital care furnished the veteran will be compensated in 
the same manner as if service-connected if the disability was 
caused by (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care or (B) an event which is 
not reasonably foreseeable.

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above.

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).



Factual background

According to a February 1995 VA hospital report, in which the 
veteran was seen for chest pain, the medical history included 
carotid endarterectomy on the right side in 1990 and 1994 and 
that the veteran had a post-surgical scar on the right side 
of the neck.

On VA general examination in June 1995, the veteran had an 
eight inch right carotid endarterectomy scar.  It was noted 
on examination of the abdomen that the veteran had had an 
appendectomy in the past and there was no hernia.

A May 1997 urological general consultation report reveals 
that the veteran was impotent.

The veteran was hospitalized at the Westside VA Medical 
Center from October 25, 1997 to November 14, 1997 with 
progressive leg claudication for one week.  Physical 
examination of the abdomen revealed a midline scar below the 
umbilicus.  While hospitalized the veteran underwent vascular 
surgery involving femoral to femoral and femoral to popliteal 
bypass and an angiogram of the left extremity with Urokinase 
therapy.  After surgery, it was noted that he continued to 
have symptoms of claudication in the left leg.  The discharge 
diagnoses were status post right lower extremity 
revascularization and left lower extremity neuropathy.  

The veteran was transferred to North Chicago VA Medical 
Center on November 15, 1997 prior to rehabilitation.  Review 
of systems indicated that the veteran had erectile 
dysfunction, as well as paresthesias, neural pain and 
decreased strength in the left leg.  The veteran was 
discharged on November 19, 1997 with a diagnosis of status 
post femoral popliteal bypass.  

When examined by VA during hospitalization from June to July 
1998, the veteran's abdomen was soft, non-tender, and not 
distended; an incisional hernia was visible when the veteran 
distended his abdomen.  There was a well-healed surgical scar 
in the midline.  There was no notation of a hernia when the 
veteran's abdomen was examined on VA hospitalization from 
January to February 2000.

According to a December 1998 urological consultation report, 
the veteran was referred for evaluation of impotency of a 
couple of years duration.  

According to a VA hospital report dated in November 2000, the 
veteran had a longitudinal scar on the anterior right side of 
the neck, which was considered compatible with a past medical 
history of carotid endarterectomy in 1995.  The discharge 
diagnoses included history of right carotid endarterectomy in 
1995 and history of herniorrhaphy and appendectomy as a 
child.

A genitourinary examination was conducted by VA in February 
2002.  It was noted by the examiner that the veteran's 
erectile impotence went back to 1995 and that it was unlikely 
that the veteran's sexual dysfunction was due to hospital 
treatment in November 1997.  The examiner noted that the 
veteran's sexual dysfunction more likely related to his 
diabetes, considered probably the major cause of his sexual 
dysfunction, history of smoking, past history of alcoholism, 
and use of four antihypertensive medications.

There was no notation of a hernia when the veteran's abdomen 
was examined when he was seen in May 2002.

Other VA treatment records dated from September 1993 to July 
2002 are on file and have been reviewed but do not add 
anything to the evidence cited above.

Analysis

At the outset of its discussion, the Board again notes that 
the RO granted benefits under 38 U.S.C. § 1151 for left 
femoral neuropathy while this case was in remand status.  
That aspect of the veteran's claim is therefore no longer in 
contention (although the matter of his entitlement to an 
increased disability rating has been raised and will be 
addressed in the REMAND section below).  

As noted above, in order for a § 1151 claimant to prevail, 
three elements must be met: (1) evidence of a current 
disability; (2) evidence of incurrence or aggravation of such 
injury or disease as the result of VA hospitalization or 
treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, supra.  With respect to Jones element (3), 
nexus, in order to find entitlement to § 1151 benefits, there 
must be evidence that the veteran has additional disability 
that was either (A) proximately caused by VA fault due to 
carelessness, negligence, etc. or (B) was an event which was 
not reasonably foreseeable.  

With respect to Jones element (1), current disability, there 
is current medical evidence of sexual dysfunction and 
scarring on the right side of the throat.  Medical records 
after July 1998 do not, however, show a chronic hernia 
problem

With respect to Jones element (2), the hospital reports for 
the Westside VA hospitalization in October and November 1997 
do not contain any reference to treatment affecting the 
throat, the genitourinary system or the abdomen.  The 
veteran's claim fails on that basis alone.

Moreover, with respect to Jones element (3), medical nexus, 
the evidence of record shows scarring on the right side of 
the throat, sexual dysfunction and an appendectomy prior to 
the VA hospitalization in October 1997.  According to a 
February 1995 VA hospital report, the veteran had a post-
surgical scar of the right neck due to a prior carotid 
endarterectomy, and the fact that the veteran had a scar of 
the right neck as a result of surgery prior to October 1997 
was reported on several other medical records on file.  With 
respect to the veteran's sexual dysfunction, there was 
medical evidence in May 1997 that the veteran was impotent.  
It was noted by the examiner on VA examination in February 
2002 that the veteran had had problems with erectile 
impotence since 1995; that there were multiple reasons for 
the veteran's erectile dysfunction, especially diabetes; and 
that it was unlikely that the veteran's sexual dysfunction 
was due to hospital treatment in November 1997.  Turning to 
the veteran's alleged hernia, it was noted in the medical 
records that the veteran had a history of an appendectomy 
prior to October 1997.  It is thus clear that all of the 
claimed disabilities existed prior to the VA hospitalization 
in question.  The remaining question to be answered is 
whether the claimed disabilities were aggravated by the 
hospitalization.   

There is no evidence that the veteran's genitourinary system, 
abdomen or throat were in any way involved during the October 
1997 VA hospitalization, which was for complaints of 
claudication in the left leg.  The only claimed disability 
referred to in the October and November 1997 hospital reports 
is erectile dysfunction, by history, without any indication 
that this preexisting condition was affected by the left leg 
surgery in October 1997.  

To the extent that medical nexus evidence appears of record, 
it is against the veteran's claim.  The report of the VA 
genitourinary examination in February 2002 contained the 
examiner's opinion that it was unlikely that the veteran's 
sexual dysfunction was due to hospital treatment in November 
1997.  The examiner noted that the veteran's sexual 
dysfunction more likely related to his diabetes, considered 
probably the major cause of his sexual dysfunction, history 
of smoking, past history of alcoholism, and use of four 
antihypertensive medications.

In short, there is no evidence of additional disability 
involving scarring on the right side of the throat, sexual 
dysfunction, or a hernia.  It follows that there cannot be 
evidence showing additional disability involving scarring on 
the right side of the throat, sexual dysfunction, or a hernia 
due to an unforeseeable result of VA treatment or due to 
carelessness or other evidence of fault on the part of VA.  
Jones element (3), medical nexus, has therefore not been met. 

The veteran has offered his own statements to the effect that 
his claimed disabilities are related to VA medical treatment 
in October and November 1997.  However, it is well-
established that the veteran, as a layperson without medical 
training, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In summary, for the reasons and bases expressed above, the 
Board concludes that  a preponderance of the evidence is 
against the veteran's claim of entitlement to benefits 
pursuant to the provisions of 38 U.S.C. § 1151 for scarring 
on the right side of the throat, sexual dysfunction and/or a 
hernia due to VA treatment in October and November 1997.  As 
explained above, all three Jones elements are not met as to 
the claimed hernia; Jones elements (2) and (3) are not met as 
to sexual dysfunction and scaring on the right side of the 
throat.  The benefits sought on appeal are accordingly 
denied.  


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 for scarring on the right side 
of the throat, sexual dysfunction and/or a hernia due to VA 
medical treatment in October and November 1997 is denied.


REMAND

As noted in the Introduction, the veteran's claim under 
38 U.S.C. § 1151 originally included left femoral neuropathy 
as a claimed disability.  An April 2002 rating decision 
granted compensation for left femoral neuropathy under 
38 U.S.C. § 1151 and assigned a 10 percent evaluation 
effective March 9, 1999.  An August 2002 rating decision 
granted an increased evaluation of 20 percent for left 
femoral neuropathy effective April 30, 2002, and the veteran 
was notified of that action in September 2002.  A statement 
from the veteran, received by VA later in September 2002, 
expressed disagreement with the 20 percent evaluation.  

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The RO 
has not yet issued a SOC as to the issue of entitlement to an 
increased evaluation for left femoral neuropathy, currently 
rated as 20 percent disabling.  Under the Court's 
jurisprudence, the Board is obligated to remand this issue so 
that a SOC may be issued.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

In light of the above circumstances, this case is REMANDED to 
the RO for the following action:

The RO must issue a SOC pertaining to the 
issue of entitlement to an increased 
evaluation for left femoral neuropathy.  
The veteran and his representative should 
be provided with copies of the SOC and 
advised of the time period in which to 
perfect the appeal.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

